DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, and 8 thru 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamana et al. US 2014/0008628 A1 in view of Xu US 2017/0170421 A1.  Yamana discloses (see, for example, FIG. 3) a device comprising a substrate 5, organic light emitting diode 3, organic emissive layer 31, first electrode 9, second electrode 4, and dielectric layer 8.  Yamana does not clearly disclose a reflective layer comprising a rectangular grid of raised regions of a reflective material.  However, Xu discloses (see, for example, Fig. 1) an organic light emitting device 10 comprising a reflective layer 12 underneath an electrode layer 13.  In paragraph [0033], Xu discloses the reflective layer reduces horizontal resistance.  In paragraph [0035], Xu discloses the reflective layer 12 being a metal grids layer that may be rectangular.  It would have been obvious to one of ordinary skill in the art to have a reflective layer comprising a rectangular grid of raised regions of a reflective material in order to reduce horizontal resistance of the organic light emitting device.
Regarding claim 3, see, for example, FIG. 3 wherein Yamana discloses the dielectric layer 8 being between the OLED 3, and the substrate 5.
	Regarding claim 6, see, for example, paragraph [0046] wherein Xu discloses Ag.
	Regarding claims 8, and 9, Yamana in view of Xu does not disclose the grid having a periodicity of at least twice a peak wavelength of light emitted by the OLED, and the grid having 
	Regarding claim 10, see, for example, FIG. 3 wherein Yamana discloses the dielectric material 8 wherein the dielectric material of Yamana would extend into the reflective layer of Xu.
	Regarding claims 11, and 12, Yamana in view of Xu does not disclose the dielectric material having an index of refraction of not more than 2.2 or not more than 1.5; however, it would have been obvious to one of ordinary skill in the art to have the dielectric material having an index of refraction of not more than 2.2 or not more than 1.5 in order to transmit light from the reflective layer towards the OLED, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 13, Yamana in view of Xu does not disclose the dielectric layer having a thickness of at least 5 nm; however, it would have been obvious to one of ordinary skill in the art to have a thickness of at least 5 nm in order to maintain an adequate distance between the first electrode and reflective layer, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 15, see, for example, paragraph [0035] wherein Yamana discloses the second electrode layer 4 being ITO which has transparency. 

3.	Claims 1, 6, 8, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. US 2010/0194267 A1 in view of Xu US 2017/0170421 A1.
Forrest discloses (see, for example, FIG. 1) a device comprising a substrate 110, organic light emitting diode, organic emissive layer 135, first electrode 115, second electrode 160, and dielectric layer 155.  Forrest does not clearly disclose a reflective layer comprising a rectangular grid of raised regions of a reflective material.  However, Xu discloses (see, for example, Fig. 1) an organic light emitting device 10 comprising a reflective layer 12 underneath an electrode layer 13.  In paragraph [0033], Xu discloses the reflective layer reduces horizontal resistance.  In paragraph [0035], Xu discloses the reflective layer 12 being a metal grids layer that may be rectangular.  It would have been obvious to one of ordinary skill in the art to have a reflective layer comprising a rectangular grid of raised regions of a reflective material in order to reduce horizontal resistance of the organic light emitting device.
	Regarding claim 6, see, for example, paragraph [0046] wherein Xu discloses Ag.
Regarding claims 8, and 9, Forrest in view of Xu does not disclose the grid having a periodicity of at least twice a peak wavelength of light emitted by the OLED, and the grid having a periodicity of not more than 20 microns; however, it would have been obvious to one of ordinary skill to have the grid having a periodicity of at least twice a peak wavelength of light emitted by the OLED, and the grid having a periodicity of not more than 20 microns in order to 
Regarding claims 11, Forrest in view of Xu does not disclose the dielectric material having an index of refraction of not more than 2.2; however, it would have been obvious to one of ordinary skill in the art to have the dielectric material having an index of refraction of not more than 2.2 or not more than 1.5 in order to transmit light from the reflective layer towards the OLED, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Forrest in view of Xu does not disclose the dielectric layer having a thickness of at least 5 nm; however, it would have been obvious to one of ordinary skill in the art to have a thickness of at least 5 nm in order to maintain an adequate distance between the first electrode and reflective layer, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

4.	Claims 4, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al US 2014/0008628 A1 in view of Xu US 2017/0170421 A1 as applied to claims 1, 3, 6, and 8-15 above, and further in view of Wu et al. US 2017/0033318 A1.  Yamana in view of Xu does not disclose an anti-reflective layer disposed above the OLED.  However, Wu discloses (see, for example, Fig 4) a device comprising an anti-reflective layer 4.  It would have been obvious to .
	Regarding claim 17, see, for example, FIG. 3 wherein Yamana discloses another reflective layer 2.  

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al US 2014/0008628 A1 in view of Xu US 2017/0170421 A1 as applied to claims 1, 3, 6, and 8-15 above, and further in view of Hsieh et al. US 2015/0349231 A1.  Yamana in view of Xu does not disclose the reflective layer comprising a multi-layer dielectric or a distributed Bragg reflector.  However, Hsieh discloses (see, for example paragraph [0032]) a reflective layer being metal, multi-dielectric layers as well as a Bragg reflector.  It would have been obvious to one of ordinary skill in the art to have the reflective layer comprising a multi-layer dielectric or a distributed Bragg reflector in order to adequately reflect light towards the OLED, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

6.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamana et al US 2014/0008628 A1 in view of Xu US 2017/0170421 A1 as applied to claims 1, 3, 6, and 8-15 above, and further in view of Song et al. US 2016/0372711 A1.  Yamana in view of Xu does not disclose the dielectric material comprising at least one selected from the group consisting of transparent silicon oxide, magnesium fluoride.  However, Song discloses (see, for example, Fig. 2) a device comprising a dielectric material 31.  In paragraph [0039], Song discloses the .

Response to Arguments
7.	Based on applicant’s previous response and amendment, the rejection filed 1/8/21 has been withdrawn; however, a new rejection based on applicant’s amendment is now pending, as shown below.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Eugene Lee
March 23, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815